Citation Nr: 0305210	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  00-22 181	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Entitlement to a waiver of overpayment of Chapter 30 
educational benefits in the amount of $1,206.97.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active service from April 1994 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Muskogee, Oklahoma, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that in view of the decision of the Committee 
on Waivers and Compromises (Committee) at the RO to grant 
waiver of recovery of the entire amount of the debt in 
question, the issue of entitlement to waiver for the same has 
been rendered moot and is, therefore, subject to dismissal as 
discussed below.


FINDINGS OF FACT

1.  By a decision dated November 6, 2000, the Committee 
granted the veteran's claim for waiver of an overpayment of 
Chapter 30 benefits in the amount of $1,206.97, which was the 
complete amount of the debt in question.  

2.  There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement to a waiver of 
overpayment of Chapter 30 benefits in the amount of 
$1,206.97, as the Committee's decision to grant a waiver of 
overpayment for the same resolves this issue. 


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to a waiver of 
overpayment of Chapter 30 benefits in the amount of 
$1,206.97.  38 U.S.C.A. §§511, 7104, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 20.101 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board. Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board of Veterans' Appeals may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105.

In this context, the Board observes that the Committee 
granted the veteran's request for entitlement to a waiver of 
overpayment of Chapter 30 educational benefits in a decision 
dated November 6, 2000.  The waiver was for $1,206.97, which 
represents the entire amount of the debt in question.  As a 
result, the Committee's decision has fully resolved, and thus 
has rendered moot, the administrative claim on appeal to the 
Board.  Therefore, having resolved the veteran's claim in his 
favor, there is no longer a question or controversy remaining 
with respect to entitlement to a waiver of an overpayment of 
Chapter 30 benefits in the amount of $1,206.97.  Nor are any 
exceptions to the mootness doctrine present because the 
relief sought on appeal, the waiver of the entire amount of 
the overpayment, has been accomplished without the need for 
action by the Board.  See, e.g., Thomas v. Brown, 9 Vet. App. 
269, 270 (1996); Hudgins v. Brown, 365, 367-68 (1995).  38 
U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.  
Accordingly, the appeal is dismissed. 

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), does not 
affect matters on appeal when the question is one limited to 
purely legal questions.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) holding the VCAA is not applicable where it 
could not affect a pending matter or could have no 
application as a matter of law. 


ORDER

The appeal is dismissed.




                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 


